ORDER AND FINAL JUDGMENT
SUSAN G. BRADEN, Judge
On June 6, 2016, the parties filed a Joint Status Report And Stipulation (EOF N.o. 101), requesting that the court revise the judgment entered on April 15, 2015, to reflect the cask loading costs amounts, as directed by the United States Court of Appeals for the Federal Circuit’s mandate. See System Fuels, Inc. v. United States, 818 F.3d 1302 (Fed. Cir. 2016).
Therefore, the Clerk of the Court is directed to vacate the judgment entered on April 15, 2015 and enter a Final Judgment in this case for Plaintiffs in the amount of $49,171,786.
IT IS SO ORDERED.